 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    ELLIOTT D. GOODIN,
                                                  NO. 2:18-CV-0392-TOR
 8                              Plaintiff,
                                                  ORDER GRANTING MOTION FOR
 9           v.                                   ORDER TO PRODUCE MEDICAL
                                                  RECORDS AND FOR PROTECTIVE
10    IKE (ROBERT) VERCOE,                        ORDER

11                              Defendant.

12         BEFORE THE COURT is Defendant’s Motion for Order to Produce

13   Medical Records and to Enter Protective Order (ECF No. 36). This matter was

14   submitted for consideration without oral argument. The Court has reviewed the

15   record and files herein, and is fully informed. For the reasons discussed below,

16   Defendant’s Motion for Order to Produce Medical Records and Enter Protective

17   Order (ECF No. 36) is GRANTED.

18         This case concerns Plaintiff’s allegations that Defendant assaulted Plaintiff

19   and broke Plaintiff’s hand while Plaintiff was confined at Eastern State Hospital.

20   Defendant seeks production of medical and mental health records relating to


        ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
        RECORDS AND FOR PROTECTIVE ORDER ~ 1
 1   Plaintiff’s hand injury and Plaintiff’s interactions with others in the time period

 2   leading up to the alleged assault. ECF No. 36. Plaintiff opposes this discovery,

 3   arguing that it is not relevant and that the Court previously denied a similar

 4   discovery request. ECF No. 39; see ECF No. 36. Although the Court did deny a

 5   prior discovery request as overly broad, the current request is more narrowly

 6   tailored in scope. The Court finds that the current request is relevant and

 7   proportional to the needs of the case. Fed. R. Civ. P. 26(b)(1).

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9         1. Defendant’s Motion to Produce Medical Records and for Protective

10             Order (ECF No. 36) is GRANTED.

11         2. Production of the following medical records and/or mental health records

12             shall be done in accordance with and subject to the following provisions:

13                a. Because of the large number of documents which may contain

14                   discoverable material and the extraordinary amount of time and

15                   expense involved in producing redacted documents, un-redacted

16                   documents that include personal information such as social

17                   security numbers, dates of birth and home addresses of state

18                   employees and/or applicants will be provided in discovery. It is

19                   recognized that such personal information is highly confidential

20                   and should not be shared or disseminated in any way except in


        ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
        RECORDS AND FOR PROTECTIVE ORDER ~ 2
 1            accordance with the terms of this Order. Therefore, the following

 2            protective provisions shall be followed.

 3         b. All records containing confidential personal information provided

 4            in discovery are provided solely for use in connection with the

 5            prosecution and/or defense of any claims in this litigation and

 6            neither the documents nor their contents may be used or

 7            disseminated by any person or entity for any other purpose.

 8         c. Dissemination of the documents is limited to the attorneys for the

 9            parties to this action who may provide copies of the documents, as

10            necessary, to lay and expert witnesses for review. Any witness

11            who receives any documents must be provided with a copy of this

12            Order, must abide by these protective provisions, and may not

13            provide the documents, the contents of the documents, or copies of

14            the documents to any other person. All copies provided to

15            witnesses must be returned to counsel immediately after they are

16            no longer needed by the witness.

17         d. The documents/contents of the documents containing confidential

18            personal information shall not be otherwise disseminated or

19            distributed or made public in any way and, if it becomes necessary

20


     ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
     RECORDS AND FOR PROTECTIVE ORDER ~ 3
 1                  to file any of these documents, the documents must be filed under

 2                  seal.

 3               e. Within 30 days of the conclusion of this matter by entry of a final

 4                  order or order terminating review, all documents and copies

 5                  thereof must be destroyed and/or returned to counsel for Eastern

 6                  State Hospital.

 7        3. Any and all medical records of Plaintiff produced in discovery either by a

 8           signed release or subpoena shall be subject to the terms of this protective

 9           order. The Court hereby orders that the following records are relevant

10           and/or may lead to discoverable material and shall be produced in

11           discovery and subject to the protections as set out herein:

12     Records Relevant to the Litigation and Ordered for Production Include:

13   Name of Patient:                          Elliott Goodin
     Identity of Provider/Custodian of         Eastern State Hospital
14   Records (includes hospital, clinic,
     physician, psychiatrist, counselor,
15   therapist, or any other mental health
     and/or healthcare provider, nurses,
16   technicians, or other Eastern State
     Hospital employees having contact
17   with Elliott Goodin):

18   X-rays, medical charts, medical           Eastern State Hospital
     records, notes, etc. to be produced       David Tu Nguyen, DO/LE
19   from:                                     Radiologist Suzanne Bemis
                                               Eastern State Hospital
20                                             850 Maple Street
                                               Medical Lake, WA 99022

       ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
       RECORDS AND FOR PROTECTIVE ORDER ~ 4
 1   Description of Mental Health and/or      • Each and every document
     Medical Records relevant and included      relating or referring to any
 2   in the records maintained by the above     allegation, suspicion, incident, or
     providers:                                 disciplinary action relating to
 3                                              inappropriate and/or aggressive
                                                behavior by Elliott Goodin
 4                                              towards staff and/or patients at
                                                Eastern State Hospital from
 5                                              September 1, 2018 through
                                                December 1, 2018.
 6                                            • Each and every document
                                                referring or relating to Elliott
 7                                              Goodin threatening other
                                                patients or acting inappropriately
 8                                              toward other patients from
                                                September 1, 2018 through
 9                                              December 1, 2018.
                                              • Each and every document
10                                              referring or relating to any
                                                seclusion or intervention with
11                                              Elliott Goodin by staff at Eastern
                                                State Hospital from September
12                                              1, 2018 through December 1,
                                                2018.
13                                            • Each and every document
                                                referring or relating to Elliott
14                                              Goodin’s behavior and staff
                                                observations and interactions for
15                                              the two weeks preceding and
                                                following the incident of
16                                              seclusion at issue in the
                                                litigation.
17                                            • Each and every document
                                                referring or relating to any
18                                              measures taken to prevent Elliott
                                                Goodin from engaging in
19                                              assaultive behavior toward staff
                                                at Eastern State Hospital from
20


      ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
      RECORDS AND FOR PROTECTIVE ORDER ~ 5
 1                                            September 1, 2018 through
                                              December 1, 2018.
 2                                        •   Each and every document
                                              referring or relating to any
 3                                            measures taken to prevent Elliott
                                              Goodin from engaging in
 4                                            assaultive behavior toward
                                              patients at Eastern State Hospital
 5                                            from September 1, 2018 through
                                              December 1, 2018.
 6                                        •   Any records of complaints by
                                              Elliott Goodin against staff at
 7                                            Eastern State Hospital from
                                              September 1, 2018 through
 8                                            December 1, 2018.
                                          •   Any records of reported injuries
 9                                            and treatment or examination of
                                              Elliott Goodin for reported
10                                            physical injuries occurring while
                                              he was confined at Eastern State
11                                            Hospital.
                                          •   Any and all records of an injury
12                                            to Elliott Goodin’s hand.
13    Place and Manner of Production   Eastern State Hospital shall produce by
      Requested:                       electronic copy on PDF file and/or
14                                     computer disk the above identified
                                       records directed to Defendant’s
15                                     counsel. Defendant’s counsel to
                                       provide copies or make records
16                                     available for review to Plaintiff in a
                                       form acceptable to Eastern State
17                                     Hospital based on security and safety
                                       measures applicable to patients.
18
     //
19
     //
20


          ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
          RECORDS AND FOR PROTECTIVE ORDER ~ 6
 1         The District Court Executive is directed to enter this Order and furnish

 2   copies to counsel.

 3         DATED March 10, 2020.

 4

 5                                  THOMAS O. RICE
                             Chief United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20


        ORDER GRANTING MOTION FOR ORDER TO PRODUCE MEDICAL
        RECORDS AND FOR PROTECTIVE ORDER ~ 7
